Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejection
The 35 U.S.C. §112 rejection of claims 1-6, made of record in the office action mailed 02/19/2021, page 3-4 have been withdrawn due to Applicant’s amendment in the response filed on 07/19/2021. 
The 35 U.S.C. §103 rejection of claims 1-6 as over Barker (US 7745006) in view of Bailey et al. (US 5908889), made of record in the office action mailed 02/19/2021, page 3-4 have been withdrawn due to Applicant’s amendment in the response filed on 07/19/2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 7745006) in view of Chemische (GB 789108).  
Regarding claim 1, Barker discloses a material comprising: a substrate (Col. 2, Ln. 23-24 discloses joining substrates); and an adhesive composition disposed on the substrate (Col. 2, Lns. 26-27 discloses applying an adhesive composition to a surface).
However, Barker fails to disclose the adhesive composition comprising the reaction product comprising an adduct or product as presently claimed. 
However, Chemische teaches an epoxide resin curing agent comprising a basic polyamide obtained by reacting a polyamine with an aromatic dicarboxylic acid (page 1, ln 35-53), wherein the polyamine is specifically, triethylenetetramine, or diethylenetriamine (See Examples and Claim 4), and wherein the aromatic dicarboxylic acid is specifically isophthalic or terephthalic acid (See Claim 6). Chemische further teaches that for improving solubility and compatibility properties of the polyamide, up to 60 molar percent of the dicarboxylic acid is replaced by a monocarboxylic acid fatty acids such as tall oil acids or rosins. (page 2, ln 4-17). Chemische further teaches the above polyamide is mixed with a 50% solution of butanol and the monoethyl ether of ethylene glycol and then mixed with a 50% solution of an epoxide resin of 2,2-bis(4'-hydroxyphenyl)propane (i.e. diglycidyl ether of bisphenol A), and cured, and wherein the polyamide is used in an amount of 20-70% per epoxide resin (page 2, ln 125-page 3, ln 13). Chemische does not explicitly teach the claimed reaction product formulas cited in claims 1, and 4.
However, as cited above, Chemische teaches a reaction product obtained by a substantially identical process such as a polyamide obtained by reacting diethylenetriamine, terephthalic acid and TOFA. Chemische further teaches the ratio of the sum of amino groups to carboxyl groups is greater than 1:1 (page 1, ln 48-53) and up to 60 molar percent of the dicarboxylic acid is replaced by a monocarboxylic acid fatty acids such as tall oil acids or rosins, (page 2, ln 4-17).
Using the above teachings of Chemische with diethylenetriamine (3 amines per molecule, terephthalic acid (2 carboxyl groups per molecule), and TOFA (1 carboxyl group per molecule), if there is 2:1 molar amount of aromatic dicarboxylic acid: monocarboxylic acid fatty acid, i.e. 33.3 mol% of fatty acid, and if there is a 1.2:1 ratio of the sum of total amino groups to total carboxyl groups, this correlates to a molar ratio of 2 mol diethylene amine (6 NH), 2 mol of terephthalic acid (4 COOH), 1 mol of fatty acid (1 COOH), 6:5 or 1.2:1, which is a molar ratio of 2:2:1 of polyamine, diacid and aliphatic acid.
Thus, one skilled in the art would have a reasonable expectation for the obtained polyamide of Chemische to have the claimed reaction product formulas cited in claims 1, and 4, because Chemische teaches a reaction product obtained by a substantially identical process such as a polyamide obtained by reacting diethylenetriamine, terephthalic acid and TOFA, wherein the ratio of the sum of amino groups to carboxyl groups is greater than 1:1 (page 1, ln 48-53) and up to 60 molar percent of the dicarboxylic acid is replaced by a monocarboxylic acid fatty acids such as tall oil acids or rosins, (page 2, ln 4-17).
Thus, the claimed composition would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention based on the teachings of Chemische because Chemische teaches an epoxide resin curing agent comprising a basic polyamide obtained by reacting a polyamine with an aromatic dicarboxylic acid and a fatty acid, wherein the polyamine is triethylenetetramine, or diethylenetriamine (See Examples and Claim 4), and wherein the aromatic dicarboxylic acid is isophthalic or terephthalic acid (See Claim 6), and Chemische further teaches the ratio of the sum 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include the epoxy resin curing agent of Chemische motivated by the desire to have improved adhesive characteristics. 
Regarding Claim 2, Barker discloses the material of claim 1, wherein the adhesive composition further including one or more additives selected from the group consisting of coupling agents, consolidation agents, cross-linking agents (Col. 5, Lns. 34-40 discloses adding curing agents to the adhesive composition and curing agents are also know as cross-linking agents), and combinations thereof.

Regarding claims 3-4, Barker does not explicitly disclose that the substrate is an organic or inorganic particulate material.
It would be obvious to one of ordinary skill in the art at the time the Application was filed to form the substrate of Barker in organic or inorganic particulate material motivated by the desire for end-use application as it is well known to use adhesive composition and coat it on the substrate of organic or inorganic material. 
Regarding claim 5, with respect to the limitation of weight percent of polyacid, polyamine and compounds selected from aliphatic acid. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding claim 5, Chemische teaches wherein the polyamide is used in an amount of 20-70% per epoxide resin (page 2, ln 125-page 3, ln 13), which overlaps and meets the claimed amount of reaction product. Chemische further teaches the ratio of the sum of amino groups to carboxyl groups is greater than 1:1 or greater than 2:1 (page 1, ln 48-53) and up to 60 molar percent of the dicarboxylic acid is replaced by a monocarboxylic acid fatty acids such as oleic, tall oil acids, resinic acid  rosins, (page 2, ln 4-17). Using the above teaches of diethylenetriamine (103 g/mol, or NH eq. wt of 34 g/NH eq), terephthalic acid (166 g/mol, or 83 g/COOH eq) and oleic acid (282 g/mol or 282 g/COOH eq), and if there is a ratio of the sum of amino groups to carboxyl groups of 1.2:1, with 20 mol% of monocarboxylic acid replacing the diacid, this correlates to about 6:5 amines to COOH, and which correlates to 6 NH eq of polyamine, 4 COOH eq of diacid, and 1 COOH eq of tofa, which further correlates to 204 g of diethylenetriamine, 332 g of terephthalic acid, and 282 g of oleic acid, or 25 wt% of polyamine, 40 wt% of diacid, and 34 wt% of aliphatic acid, which demonstrates the teachings of Chemische overlaps and meets the claimed weight%.

Regarding Claims 6, 15-18 with respect to the adhesive composition being modified by one or more processes, Although Barker in view of Chemische does not disclose adhesive composition being modified by one or more processes, it is noted that In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Barker in view of Chemische meets the requirements of the claimed product, Barker in view of Chemische clearly meet the requirements of present claims adhesive composition. 
Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 7745006) in view of Chemische (GB 789108) as applied to claim 1, further in view of Welton et al. (US 2007/0007010).
Regarding claims 3-4, Barker fails to disclose that the substrate is an organic or inorganic particulate material. 
Whereas, Welton is in the field of tackifying compositions (Abstract) and teaches the substrate is an organic or inorganic particulate material (Para. [0009] teaches applying an curable resin which acts as an adhesive to particulates; Para. [0046]).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to form the substrate of Barker with the particulate material substrate as taught by Welton for the purpose of improving the control of the migration of particulates through adhesion and end use application. 
Regarding Claim 4, Barker discloses the material of claim 1. Barker fails to explicitly disclose the substrate is a dust source substrate selected from the group consisting of coal, mined materials, surface mines, roads and road surfaces, mining waste dumps, manufacturing waste dumps, harvested and non-harvested agricultural crops, fields, charcoal, sand mines, sand transloads, proppant transloads, sand storage, proppant storage, earth moving operations, cements, open railcar loads, open truck loads, environmental remediation, quarries, mining waste, wind erosion protection, agriculture product control, soil, and combinations thereof. 
However, Welton teaches the substrate is a dust source substrate selected from the group consisting of proppant transloads, sand storage, proppant storage (Para. [0008 teaches treating a proppant which encompasses proppant transloads, proppant storage]. A variety of particulate material may be used as proppant such as sand, bauxite, ceramic materials (para 0046). 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to form the substrate of Barker with the particulate material substrate such as proppant as taught by Welton for the purpose of improving the control of the migration of particulates through adhesion and end use application. 
Regarding Claim 7, Barker discloses the material of claim 1. Barker fails to explicitly disclose the adhesive composition further comprises a solvent selected from the group consisting of aromatic solvents, ethers, alcohols, and water. 
However, Welton teaches the adhesive composition further comprises a solvent selected from the group consisting of aromatic solvents, ethers, alcohols, and water (Para.[0017, 0036] teaches a variety of alcohols and ethers as solvents for the adhesive composition; Para. [0018-0019], water). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include solvents as taught by Welton in the adhesive composition of Barker for the purpose of being able to more readily apply the adhesive composition to the substrate.
Regarding claim 8, Barker fails to explicitly disclose a gravel pack particle comprising the material of claim 1. 
However, Welton teaches a gravel pack particle (Para. [0016] speaks to proppant packs and Para. [0004] discloses that gravel is an appropriant proppant). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the substrate of Barker with the particulate material substrate such as gravel material as taught by Welton for the purpose of improving the control of the migration of particulates through adhesion and end use application. 
Response to Arguments
Applicants arguments filed on 07/19/2021 have been fully considered, but they are not persuasive with respect to Barker (US 7745006) in view of Chemische (GB 789108).
Applicant argues that Barker does not teach or suggest an adduct or product comprising a diacid selected from the group consisting of an aromatic diacid, aliphatic diacid with an aromatic group, and combinations thereof; and a polyamine selected from the group of triamines, tetramines, and combinations thereof, and one or more compounds selected from the group consisting of a branched aliphatic acid having C2-C26 alkyl group, a cyclic aliphatic acid with C7-C30 cyclic aliphatic group, a linear aliphatic acid having C2-C26 alkyl group, and combinations thereof, as recited in claim 1. Barker does not teach or suggest an adhesive composition comprising one or more compounds selected from the group consisting of a branched aliphatic acid having C2-C26 alkyl group, a cyclic aliphatic acid with C7-C30 cyclic aliphatic group, a linear aliphatic acid having C2-C26 alkyl group, and combinations thereof and a reaction product comprising an adduct or product comprising a polyamine and a diacid as recited in claim 1.  Barker does not teach or suggest a material comprising a substrate and the adhesive | composition as recited in claim 1.
However, it is agreed that Baker does not teach the claimed adhesive composition that is the reason Chemische (GB 789108) is used as a teaching reference to cure this deficiency as stated above. 
Applicant argues that there is no suggestion or motivation in Barker to modify an adhesive composition with an accelerator comprising a synergistic combination of dihydric phenol and aliphatic polyol to include the one or more compounds selected from the group consisting of a branched aliphatic.
However, the motivation is to have improved adhesive characteristics as stated above. 
Applicant argues that by reacting all three Chemische components polyamine, dicarboxylic acid and monocarboxylic acid fatty acids together at the same time, and with different amounts for property selection, there is no reasonable expectation that such as reaction process and components would produce the structures as recited in claim 1. Also, as by reacting all three Chemische components polyamine, dicarboxylic acid and monocarboxylic acid fatty acids together at the same time, Chemische discloses a different process than as disclosed in the present application. Further due to this product property management by acid substitution process of Chemische, there is no suggestion or motivation to exclude the substitute monocarboxylic acid fatty acids from the reaction of the polyamine and dicarboxylic acid, and then later react the monocarboxylic acid fatty acids after the reaction of the polyamine and dicarboxylic acid since there would be no adjustment of the desired product properties in this speculative approach.
However contrary to the Applicant’s arguments, the Applicant cites in their specification that all the components can be reacting concurrently to form the reaction product and as evidence of a reasonable expectation that the polyamide resin of Chemische would have the claimed formula 
    PNG
    media_image1.png
    48
    187
    media_image1.png
    Greyscale
. As cited above, Chemische teaches a substantially identical composition such as the diacid, polyamine, and tall oil fatty acid all reacted together in the molar amounts of cited by the Applicant and furthermore, the Applicant recites their specification that all the components can be reacting concurrently to form the reaction product.


However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding there is no reasonable expectation that such as reaction process and components would produce the structures as recited in claim 1 must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicant argues that the present invention is an adhesive composition and Chemische is directed to | hardening of epoxide resins by a polyamide resin, and the Applicants respectfully submit that there | is no suggestion or motivation in Chemische to select the proper structure to modify the epoxide resin hardener to be an adhesive composition.
However, it should be noted that Chemische is used as a secondary reference in combination with primary reference Baker and as long as both Baker and Chemische are analogous art, the combination is proper. 
Applicant argues that Welton et al., like Barker and Chemische, does not teach or suggest an adhesive composition comprising one or more compounds selected from the group consisting of a branched aliphatic acid having C2-C26 alkyl group, a cyclic aliphatic acid with C7-C30 cyclic aliphatic group, a linear aliphatic acid having C2-C26 alkyl group, and combinations thereof and a reaction product comprising an adduct or product comprising a polyamine and a diacid as recited in claim 1. Welton et al., like 
However, Chemische and Welton are only used as teaching reference in order to teach adhesive composition and substrate is an organic or inorganic particulate material. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788